DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on December 31, 2020 in which claims 1-7 and 9-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to a Data Portal.  The closest prior art Peled et al. (US 2018/0276304) either singularly or in combination, fail to anticipate or render obvious the recited features “A method comprising: receiving a query from a device; searching, based in part on the query, data associated with a search service to obtain search results, the data associated with the search service comprising metadata describing underlying data of data assets obtained from a plurality of differing types of data sources without accessing the underlying data of the data assets, wherein at least one search result of the obtained search results is associated with a database data asset comprising a database table or database report; obtaining, from at least a portion of the metadata describing the underlying data of the database data asset, a lineage of the database data asset, including an origin of the database data asset and subsequent applications of the database data asset; determining relevance of the database data asset to the query based, in part, on the lineage of the database data asset, wherein a larger lineage indicates a greater relevance of the search result to the query; and providing the search results to the device in response to the query based, in part, on the determined relevance.” Specifically by obtaining, from a plurality of sources different types and store data assets comprising underlying data and metadata describing the underlying data, however the access is provided to the data assets without accessing the specifics of the underlying data of the mentioned the data assets.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-7 and 9-21 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Usey et al (US 2008/0208820) relates to SYSTEMS AND METHODS FOR PERFORMING SEMANTIC ANALYSIS OF INFORMATION OVER TIME AND SPACE, specifically by associating document with NEWSML-specific metadata extraction component 420 can be used when a NEWSML byte buffer is detected, and specific attributes and their associated values may be successfully extracted from the buffer. Another source 110 may tag the underlying data with an XBRL (Extensible Business Reporting Language) taxonomy, and thus a specific metadata extraction component 420 should be formatted for XBRL buffers. Other sources 110, such as RSS feeds, NITF feeds, and many others, all require source-specific metadata extractors 420. Additionally, it will be understood to one having ordinary skill in the art that some sources 110 may not encode the streams or files with metadata, and thus the metadata.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158